Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 20140151639).

Regarding claim 1. Fig 18B of Chang discloses A semiconductor device, comprising:
a first transistor (left side transistor of center 60) comprising:
two first source/drain features (120S/120D), and
a first number of nanostructures 120N (two layers) that are stacked vertically one over another and extend lengthwise between the two first source/drain features; and
a second transistor (right side transistor of center 60) comprising:
two second source/drain features (230S/230D), and
a second number of nanostructures 230N (three layers) that are stacked vertically one over another and extend lengthwise between the two second source/drain features,
wherein the first number is smaller than the second number (two vs three).

Regarding claim 2. Chang discloses The semiconductor device of claim 1, wherein a bottommost nanostructure of the second number of nanostructures is lower than a bottommost nanostructure of the first number of nanostructures (Fig 18B).

Regarding claim 3. Chang discloses The semiconductor device of claim 1, wherein a bottom surface of one the second source/drain features (the bottom most 230S/230D) is lower than bottom surfaces of the second source/drain features (Fig 18B).

Allowable Subject Matter
Claims 10-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a second number of channel members disposed over a second fin structure, the second number being greater than the first number; a dielectric fin disposed between the first gate structure and the second gate structure along a first direction; and an isolation feature disposed between the first fin structure and the second fin structure along the first direction, the dielectric fin comprises a first bottom surface and a second bottom surface lower than the first bottom surface”.

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “selectively forming a first anti-punch-through (APT) layer over the first region; selectively forming a second APT layer in the second region; selectively removing the first stack of semiconductor layers from the second region; after the selectively removing, selectively depositing a second stack of semiconductor layers over the second region; after the patterning, depositing an isolation feature over the substrate; and selectively etching back the isolation feature over the second region such that the isolation feature over the first region has a first thickness and the isolation feature over the second region has a second thickness smaller than the first thickness”.

Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first dummy epitaxial feature disposed below each of the two first source/drain features; and a second dummy epitaxial feature disposed below at least one of the two second source/drain features”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826